Question Time (Council)
The next item is Question Time (B6-0001/2009).
The following questions are addressed to the Council.
Subject: Justice in Russia
How does the Council Presidency view the justice system in Russia, in particular the imprisonment of opposition politicians - for example Platon Lebedev and Mikhail Khodorkovsky, whose trials and conditions of detention constitute a violation even of Russian law? How much importance will be attached to these abuses when the partnership and association agreement is being negotiated with Russia?
Subject: Justice system in Russia
One of the main obstacles to unconstrained political and economic relations with Russia and to a new partnership agreement is the presence of the major shortcomings in the Russian justice system. What steps is the Council taking to urge the review of political judgments - such as those in the Yukos case resulting in the imprisonment of Khodorkovsky, Lebedev and Bakhmina - and the equally illegal enforcement of those judgments, and to support the creation of a justice system independent of authoritarian political structures?
Subject: The rule of law and the judicial system in Russia
As a value-based community, the EU should make the rule of law and respect for human rights the cornerstone of its relations with third countries. The judicial system in Russia is being politicised and is openly being used as a tool in the hands of Kremlin rulers. Lawlessness and corruption should therefore be on the list of priority for the EU when it seeks to pursue future relations.
In view of the latest spectacular cases concerning Khodorkovsky, Lebedev and Bachmina, my question to the Council is: How does the Council respond to Russia in cases of such unlawful and corrupt court decisions? How will the Council handle this issue in the EU-Russia relationship and what measures will the Council take to ensure that Russia makes changes to its judiciary system?
President-in-Office of the Council. - I know that my friend Milan Horáček is a man who has been committed for a long time to observing the human rights situation in Russia, and I want to thank him for doing that because this is exactly what this body, this organisation, should do.
Regarding the question on that particular issue, I would like to assure him that the Council fully shares the concerns about developments as regards the rule of law and democracy in Russia.
The Council is of the view that our partnership with Russia must be based on respect for international law, democratic principles and human rights. Therefore, the Council will continue to press Russia to implement fully the obligation it has signed up to as a member of the Council of Europe, and of course the OSCE, and also in the framework of the PCA - the Partnership and Cooperation Agreement with the EU.
The cases quoted by you and your colleagues are of great concern and the Council will continue to follow developments closely.
The Council raises its concerns with Russia on a regular basis as part of the political dialogue, in particular in the twice-yearly human rights consultation introduced in March 2005.
Russia's actions in this and other areas will be taken into account in the negotiations on a new agreement with Russia - that is very important - and also in other aspects of EU-Russia relations.
Achieving robust provisions on human rights in the new PCA currently being negotiated is also one of the EU priorities as set out in the negotiation directive which was approved by the Council last year.
The strategic partnership with Russia, which some are talking about, must be built on shared values; otherwise it would have no sense. The EU needs the new agreement, but so does Russia. It is crucial that the negotiations, as well as the text of the agreement itself, mirror values which are dear to us, such as the rule of law. Personally, I can promise that I would like to stress that the unity of the EU is absolutely decisive for achieving results here.
(DE) Madam President, I have a problem with the fact that the Council has repeatedly told us in the past that relations with Russia take priority, but in the particular cases of Mikhail Khodorkovsky, Platon Lebedev and also Svetlana Bakhmina there is no progress of any kind to be seen.
(DE) Mr Vondra, I hold you in high regard as an experienced human rights activist, and I also regard Czech creativity very highly, hence my questions. Can you help us find new ways to bring the issue of the Yukos prisoners closer to a solution after years of talking, in other words to develop a degree of actionism? Also, how can we bring the human rights issue into somewhat sharper focus in practical terms in the negotiations with Russia?
Minister, thank you for your answers. Would you agree that, if the Council had strongly and convincingly presented this problem to the Russian side, demonstrating that the EU is serious about such a scandalous violation of justice, economic relations would also have been on a better footing today?
Would you agree that unless the Khodorkovsky and Lebedev case finds a just and transparent solution, the EU cannot expect Russia to meet its economic commitments either?
President-in-Office of the Council. - I think that, having a Czech presidency, you cannot expect us to stay silent. I was not silent when we were discussing energy security and I was not silent in the past when we were discussing the Khodorkovsky case and other cases.
You probably know that we will have a troika meeting in February where the presidency will be represented by the Foreign Minister, Karel Schwarzenberg. Certainly, in those cases to which you refer, we will consider the steps, but of course whether there are results or not is totally in Russian hands. We can simply create a certain environment to keep up the pressure, but it is up to Russia to respond.
I should like to welcome the Minister to the Chamber and welcome the Czech Republic to the presidency. I wish that every Member of this Chamber could say the same thing. I have to say I was shocked by the tenor of some of the questions directed at the Czech Prime Minister today. One of our colleagues, Mr De Rossa from the Irish Republic, invited him to withdraw his remark that the Treaty of Lisbon might not be as wonderful as Mr De Rossa thought, which apart from anything else was rather insulting to that majority of Mr De Rossa's own constituency...
(The President cut off the speaker.)
Subject: World trade liberalisation
As part of the priorities of the Czech Presidency, the Czech Republic has outlined on the Presidency website its ambitions in relation to world trade liberalisation. Can the Presidency elaborate on its ambitions in this regard and in particular on the steps it proposes to take in relation to food security in the EU?
President-in-Office of the Council. - I thank you for this particular question, because I come from a country which is a great friend of free trade. It is the bedrock of our economy - about 80% of our GDP is somehow produced by the activity which relates to this trade. So you can be sure that our presidency is keen that the Union remains fully committed to reaching a balanced, ambitious and comprehensive agreement in the WTO Doha Development Round. We will be working hard on that.
Regarding the question of my presidency's ambitions in relation to world trade liberalisation, the presidency has clearly defined its main priority on this subject in the context of the Council's 18-month programme for the French, Czech and Swedish presidencies, as well as in its own work programme, which was published last week and was also introduced here to some extent by the Prime Minister today.
According to this programme, trade policy remains a very important tool for addressing the opportunities and challenges of globalisation and fostering economic growth, jobs and prosperity for all citizens in Europe. Efforts will be sustained to promote an open, market-oriented and rule-based world trading system for the benefit of all.
Trade policies should also contribute to the Union's environmental and climate objective, in particular by encouraging the expansion of trade in environmental goods and services. The Union continues to stay fully committed to reaching a balanced, ambitious and comprehensive agreement in the WTO Doha Round.
Moreover, my country has set three priority areas for its presidency of the Council. One of these priorities will be the European Union in the world. In this context my country will highlight the importance of trade policy as a means of driving forward external competitiveness, economic growth and the creation of new jobs following the EU's new trade policy strategy called Global Europe, as well as under the revised strategy for growth and jobs.
Parallel to the multilateral system, the Czech Republic will back the Commission's efforts to negotiate trade agreements with promising partners or regions - such as Korea, India, ASEAN, Mercosur and the Andean Community countries and Central America, and potentially China as well - and to negotiate free trade agreements with the EU's closest neighbours, for example Ukraine, or to start such negotiations once the prerequisite conditions have been met, as in Russia.
The presidency will present its programme on the trade area to the Committee on International Trade on 20 January 2009.
Regarding food security in the EU, the presidency is of the opinion that protectionism will not help to secure food supply in Europe or worldwide. Therefore, the presidency supports the liberalisation of world trade within the framework of DDA and discussions on CAP reform with a view to making European agriculture more competitive. That means dismantling export refunds.
These elements, such as transparent liberalisation of world trade and competitive agriculture, are the base for enhancing food security as well. Food security in the EU has much to do with the international trade in food products that makes them available at competitive prices and sets the right incentives for those Member States where they can be produced most effectively.
Food security nowadays lies not only in the local production of food, but in a country's ability to finance the import of food through exports of other goods. In this sense, an open, multilateral trading system with a diversity of countries supplying food products may be a better guarantee for stable and secure supplies.
Thank you, Council, for the detailed answer, which I will need to study, although I do not think we will agree. I would draw your attention to a report voted through this Parliament on global food security, for which I was a rapporteur, which very clearly says that the market will not provide us with food security and certainly will not give farmers the income stability that they require. So could you clarify for me whether you believe that free trade in agriculture is the way forward and that that is your priority under your presidency?
President-in-Office of the Council. - I can give you a short answer - yes! If there is free trade in agriculture, there is no hunger in the world.
(DE) Mr Vondra, it is always being said that agricultural policy is there for only the 3% who farm, but there are 100% of us who eat. I, for one, eat heartily, and I should like to state very clearly my belief that food security is existential. We are currently seeing the problems of energy dependence. I am in favour of free world trade, but we must be able to feed ourselves from our own soil, and so we need to preserve our farming structures: this cannot be left solely in the hands of the market.
First of all, like my colleague before me, Mr Hannan, I would like to welcome the Czech presidency - it will be an interesting contrast with the last presidency of the EU - and once again apologise for the disgraceful behaviour shown by some of my colleagues in this Chamber.
It is all very well saying that we want to kick-start the WTO talks, but we have had Indian elections, we have had US elections and we have got European elections. With all these elections going on and changes of administration, how can we really kick-start the WTO talks?
President-in-Office of the Council. - I think on the CAP reform we were among those who were trying to push the Commission to come forward with the new budgetary reform proposals, the white paper. I was even trying to orchestrate some kind of a joint effort with my colleague from Sweden, because 2009 is the year of the Czech and the Swedish presidencies and we have pretty similar views. But it is not up to us to bring a legislative proposal.
I say to my friend Bernd Posselt, we come from similar cultural backgrounds, but I think you know we are both living examples that there is no hunger in Europe thanks simply to the fact that trade in agricultural products has been growing in the past couple of decades. I know that we also need some tasty products to keep on the market like Bavarian and Czech beer, but I think in general, again, free trade promotes wealth in Europe as well as in the world.
Here is the question on the CAP. The Council recalls that, in the context of the political agreement reached on the CAP health check in the Council on 20 November last year, it was agreed in the joint Council and Commission declaration that, in the framework of the discussions that started in Annecy in France on 23 September on the future of CAP after 2013 and without prejudice to the new financial perspective for that period, the Council and the Commission are committed to closely examining the possibilities for the development of direct payments in the Community and addressing the different levels of direct payment between the Member States.
I can tell you that the incoming Czech Presidency intends to organise the discussion of this issue at the informal Agricultural Ministers' meeting to be held in Brno in May. My colleague from the Government, Petr Gandalovič, is really eager to open this debate.
Our goal is to moderate a discussion on the future of the CAP aimed at exploring agrarian policy instruments, particularly in the area of direct payments, which would enable a non-discriminatory and effective use of financial resources gathered from European taxpayers and spent on the CAP, strengthening the competitiveness of European farmers, improving the position of Europe's agricultural and food industries in a globalised and open world market, improving the quality of agricultural products and the provision of non-marketable outcomes of agriculture, as well as contributing to sustainable rural development.
The outcome of the abovementioned dialogue should result in paving the way towards - I would like to emphasise - the modernised CAP providing equal conditions for all Member States.
Subject: Future of the Common Agricultural Policy 2013-2020
One of the priorities of the Czech Presidency is the Common Agricultural Policy. What measures will be taken by the Czech Presidency to negotiate the future of the Common Agricultural Policy?
(GA) Madam President, I would like to thank the President-in-Office for his answer. I would like to ask him a question about the Czech President's plans to provide support to disadvantaged areas. As I understand it further help is needed, and is needed desperately, by disadvantaged areas in the European common agricultural policy. I would like to find out what the Presidency intends to do about this.
President-in-Office of the Council. - The problem of disadvantaged areas throughout Europe is one of the particular problems which are constantly being discussed in relation to the CAP. I think that we are all, or mostly all, in agreement that we should move from direct payment to a payment for developing rural areas, if there is some kind of redistribution, rather than to continue with protectionist measures.
So there are the ways and means, and certainly we are working closely with Commissioner Fischer Boel. I am not an expert on agriculture but I think you certainly would have the opportunity to also approach our Minister for Agriculture and discuss this in detail.
May I wish the Czech presidency every success during its term in office. I would like the Minister to comment on the experience to date of Czech farmers and the Czech agri-food industry of the common agricultural policy, whether they are satisfied and whether it has made good improvements to their particular lots in different enterprises. How do they - and how do you, the Czech people - view the common agricultural policy as applied to the Czech Republic?
(RO) Unfortunately, the economic crisis is leading to job losses. Purchasing power is decreasing. Quality of life also means, however, healthy food.
Romania has a very large number of farmers, but their farms are small in size. I would like to ask what support you have in mind for small agricultural producers, especially in the new Member States.
President-in-Office of the Council. - In the new Member States you have different conditions. For example, my country does not have as many small farms as in certain other European countries. We have a very competitive farming industry with large farms but, if you go to neighbouring Poland, for example, the situation is somewhat different.
On Mrs Doyle's question of how we are doing: well, I have some farmers in my constituency in Northern Bohemia and, on the one hand, they are doing better because they got more money. So we have farmers with Hugo Boss ties now. We did not have this five to ten years ago. On the other hand, they also feel some kind of injustice because of the differences in payments between the older Member States and the new Member States. It is a question of elementary justice in the system, and it should be corrected.
At the same time, we believe that the CAP should be reformed. This is the only way to keep Europe competitive. So we have here a complex problem. I am not an expert who can go into the details, but I think that we should at least be able to agree on the basic lines.
And Mrs Ţicău's question?
I am sorry, Minister, I was not sure if you had addressed both questions.
President-in-Office of the Council. - I was trying to respond to both questions.
That concludes Question Time.
Questions which have not been answered for lack of time will be answered in writing (see Annex).